Exhibit 10.1

 

WARRANT TRANSFER AGREEMENT

 

This Warrant Transfer Agreement (this “Agreement”), dated as of May 10, 2018
(the “Effective Date”), is made by and among Colony Bankcorp, Inc., a Georgia
corporation (the “Company”) and the sellers listed on Schedule I attached hereto
(each a “Seller,” and collectively, the “Sellers”).

 

WHEREAS, each Seller holds warrants (each a “Warrant,” and collectively, the
“Warrants”) to purchase shares of the Company’s common stock, par value $1.00
per share (“Common Stock”); and

 

WHEREAS, each Seller desires to sell, and the Company desires to purchase from
such Seller, the number of Warrants set forth opposite such Seller’s name on
Schedule I, representing all of the Warrants held by each Seller, upon the terms
and the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

SALE AND PURCHASE

 

1.1     Sale and Purchase. On the terms and subject to the conditions set forth
in this Agreement, each Seller shall sell, transfer and assign to the Company
such Seller’s Warrants, on the Effective Date or at such other time and date as
the Sellers and the Company agree (the “Closing”), at a purchase price of $6.35
per share of Common Stock underlying such Warrant, for aggregate sale proceeds
to such Seller as set forth opposite such Seller’s name on Schedule I, and the
Company shall accept and purchase from such Seller the portion of such Seller’s
Warrants indicated on Schedule I. The aggregate purchase price for the Warrants
to be sold by the Sellers at Closing shall be $3,175,000.

 

1.2     Delivery of and Payment for the Warrants. At Closing, the Company shall
pay, by wire transfer of immediately available funds to the account specified in
writing by each Seller, each Seller’s portion of the purchase price as set forth
in Schedule I, and, upon confirmation of receipt of the aggregate purchase
price, the Sellers shall instruct the Company to transfer to the Company such
Seller’s portion of the Warrants purchased pursuant to this Agreement. The
obligation of each party hereto to consummate the purchase and sale of the
Warrants hereunder at the Closing shall be subject to (a) the accuracy of the
representations and warranties of the other party or parties, (b) the
performance by the other party or parties of all obligations, covenants and
agreements required to be performed by such party or parties on or prior to the
Closing, (c) the non-objection of the Federal Reserve Bank of Atlanta (the
“FRB”) with respect to the purchase of the Warrants, and (d) the non-objection
of the Georgia Department of Banking and Finance (the “GDBF”) with respect to a
dividend from the Company’s subsidiary, Colony Bank, in an amount sufficient to
fund the aggregate purchase price for the Warrants (the “Special Dividend”).

 

1.3     Termination. If the Closing has not occurred within thirty (30) days
from the Effective Date, the Company or any Seller shall have the right, but not
the obligation, to terminate this Agreement. This Agreement may also be mutually
terminated at any time prior to the Closing by written agreement of the parties.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Each Seller hereby represents and warrants, severally and not jointly, to the
Company as follows:

 

2.1     Power and Authority. Seller has the full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken by Seller for the due and proper authorization,
execution and delivery by it of this Agreement and the consummation of the
transactions contemplated hereby has been duly and validly taken. The person
signing this Agreement on behalf of Seller has been duly and validly authorized
and empowered to do so, and has the authority to bind the Seller to effectuate
the transactions contemplated by this Agreement.

 

2.2     Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of Seller and constitutes a valid and binding
agreement of the Seller enforceable in accordance with its terms, except to the
extent enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

 

2.3     Consents. Assuming the accuracy of the Company’s representations and
warranties set forth in Article 3, all governmental and other consents that are
required to have been obtained by Seller with respect to this Agreement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with.

 

2.4     Title and Delivery. As of the date hereof and immediately prior to the
delivery of the Warrants set forth opposite Seller’s name on Schedule I at the
Closing, Seller is, and will be, the sole legal owner of, and holds, and will
hold, good and valid title to the Warrants, free and clear of all liens and
encumbrances. Seller has not exercised any of the Warrants. Other than this
Agreement, Seller is not party to any contract or agreement relating to the
Warrants or any rights relating thereto.

 

2.5     Independent Decision. Seller has (a) had an opportunity to receive
information regarding, and to discuss, the Company’s business, management and
financial affairs, to such Seller’s satisfaction, (b) is not relying upon any
oral or written advice, counsel or representations of the Company for purposes
of entering into this Agreement other than as specifically set forth herein, and
(c) neither the Company nor any of its representatives has given the Seller
(directly or indirectly through any other person) any assurance, guarantee or
representation whatsoever as to the expected or projected future performance of
the Company, future market price of the Company’s common stock, or any result,
effect, consequence or benefit (including regulatory, tax, financial, accounting
or otherwise) of this Agreement. Seller is a sophisticated investor and has the
appropriate knowledge and experience in financial and business matters to
evaluate the merits and risks of, and negotiate the transactions contemplated
under, this Agreement and has had the opportunity to consult with its advisors,
as it deems necessary or appropriate.

 

2

--------------------------------------------------------------------------------

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to each Seller as follows:

 

3.1     Power and Authority. The Company has the full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
and all action required to be taken for the due and proper authorization,
execution and delivery by it of this Agreement and the consummation of the
transaction contemplated hereby has been duly and validly taken.

 

3.2     Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of the Company and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

 

3.3     Consents. Except for (i) the non-objection of the FRB to the Company’s
purchase of the Warrants and (ii) the non-objection of the GDBF with respect to
the Special Dividend, all governmental and other consents that are required to
have been obtained by the Company with respect to this Agreement have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with.

 

3.4     Financial Capability. The Company has sufficient financial resources
available to consummate the transactions contemplated by, and to perform its
obligations under, this Agreement.

 

3.5     Independent Investigation. Company has made its own inquiry and
investigation into, and based thereon, has formed an independent judgment
concerning, the Warrants and the transactions contemplated hereby.

 

ARTICLE 4

MISCELLANEOUS

 

4.1     Further Assurances. Each of the parties hereto does hereby covenant and
agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary to effectively carry
out the purposes of this Agreement.

 

4.2     Survival. All representations and warranties contained herein or made in
writing by any party in connection herewith shall survive the delivery of the
Warrants until expiration of the applicable statute of limitations.

 

3

--------------------------------------------------------------------------------

 

 

4.3     Amendments and Waivers. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed, in the case of
an amendment, by each Seller and the Company, or in the case of a waiver, by the
relevant Seller (in the event it is the waiving party) or the Company. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

4.4     Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding on and inure to the benefit of the parties hereto,
their heirs, executors, administrators, successors and all other persons
hereafter that become a party hereto. No rights or obligations hereunder may be
assigned by any party hereto without the written consent of each Seller or the
Company. Any attempted transfer or assignment by any party of its rights and
obligations under this Agreement, without the consent of the other party, shall
be null and void.

 

4.5     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof and fully
supersedes any and all prior or contemporaneous agreements or understandings
between the parties hereto pertaining to the subject matter hereof. This
Agreement is not intended to confer upon any person, other than the parties
hereto, any rights or remedies hereunder.

 

4.6     Severability. In the event that any provision of this Agreement as
applied to any party or to any circumstance, shall be adjudged by a court to be
void, unenforceable or inoperative as a matter of law, then the same shall in no
way affect any other provision in this Agreement, the application of such
provision in any other circumstance or with respect to any other party, or the
validity or enforceability of this Agreement as a whole.

 

4.7     Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original (including
signatures delivered via facsimile or PDF) and all of which taken together shall
constitute one agreement and the same instrument shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. The
parties hereto may deliver this Agreement by facsimile or PDF and each party
shall be permitted to rely on the signatures so transmitted to the same extent
and effect as if they were original signatures.

 

4.8     GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT
OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

4

--------------------------------------------------------------------------------

 

 

4.9     Notices. Any notice, consent, payment, demand, or communication required
or permitted to be given by any provision of this Agreement shall be in writing
and shall be (a) delivered personally to the party or to an officer of the party
to whom the same is directed, or (b) sent by facsimile or other electronic or
digital transmission method (including e-mail), or registered or certified mail,
return receipt requested, postage prepaid, addressed, if to the Company, to 115
South Grant Street, Fitzgerald, Georgia, Attention: Terry L. Hester, Executive
Vice President and Chief Financial Officer, with a copy to 1201 W. Peachtree St.
NW, Atlanta, GA, 30309, Attention: Mark C. Kanaly, if to any Seller, to the
address set forth on the signature page hereto, or to such other address as any
such party may from time to time specify in writing to the other parties hereto.
Any such notice shall be deemed to be delivered, given and received for all
purposes as of: (i) the date so delivered, if delivered personally, (ii) upon
receipt, if sent by facsimile or other electronic or digital transmission method
(including e-mail), or (iii) on the date of receipt or refusal indicated on the
return receipt, if sent by registered or certified mail, return receipt
requested, postage and charges prepaid and properly addressed.

 

4.10     Costs and Expenses. Each party shall bear its own costs and expenses
related to this Agreement and the transaction contemplated hereby.

 

4.11     Certain Rules of Construction. To the fullest extent permitted by law,
the parties hereto intend that any ambiguities shall be resolved without
reference to which party may have drafted this Agreement. All Section or
subsection titles or other captions in this Agreement are for convenience only,
and they shall not be deemed part of this Agreement and in no way define, limit,
extend or describe the scope or intent of any provisions hereof. Unless the
context otherwise requires: (a) a term has the meaning assigned to it; (b) “or”
is not exclusive; (c) words in the singular include the plural, and words in the
plural include the singular; (d) provisions apply to successive events and
transactions; (e) “herein,” “hereof” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection or other
subdivision; (f) “include” or “including” shall be deemed to be followed by
“without limitation” or “but not limited to” whether or not they are followed by
such phrases or words of like import; (g) all references to “Sections” or
“subsections” refer to Sections or subsections of this Agreement; and (h) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms.

 

(Signature Pages Follow)

 

5

--------------------------------------------------------------------------------

 

 

In witness whereof, the parties have caused this Warrant Transfer Agreement to
be executed and delivered as of the date first above written.

 

  SELLERS             Bay Pond Partners, L.P.             By: Wellington
Management Company LLP, as     Investment adviser             By: /s/ Emily
Babalas     Name: Emily Babalas     Title: Managing Director and Counsel        
    Address for Notices:           c/o Wellington Management Company LLP     280
Congress St.     Boston, MA 02210     Attn: Emily Babalas                 Bay
Pond Investors USB, LLC                 By: Wellington Management Company LLP,
as     Investment adviser             By: /s/ Emily Babalas     Name: Emily
Babalas     Title: Managing Director and Counsel  

 

 

 

 

  Address for Notices:           c/o Wellington Management Company LLP     280
Congress St.     Boston, MA 02210     Attn: Emily Babalas  

 

 

[Signature Page to Warrant Transfer Agreement]

 

 

--------------------------------------------------------------------------------

 

 

  Ithan Creek Investors USB, LLC             By: Wellington Management Company
LLP, as     Investment adviser  

 

 

 

 

  By: /s/ Emily Babalas     Name: Emily Babalas     Title: Managing Director and
Counsel             Address for Notices:             c/o Wellington Management
Company LLP     280 Congress St.     Boston, MA 02210     Attn: Emily Babalas  
                  Wolf Creek Partners, L.P.                     By: Wellington
Management Company LLP, as     Investment adviser             By: /s/ Emily
Babalas     Name: Emily Babalas     Title: Managing Director and Counsel        
    Address for Notices:             c/o Wellington Management Company LLP    
280 Congress St.     Boston, MA 02210     Attn: Emily Babalas  

 

 

[Signature Page to Warrant Transfer Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

Wolf Creek Investors USB, LLC

 

        By: Wellington Management Company LLP, as     Investment adviser  

 

 

 

 

 

By:

/s/ Emily Babalas

 

 

Name:

Emily Babalas

 

 

Title:

Managing Director and Counsel

 

          Address for Notices:           c/o Wellington Management Company LLP  
  280 Congress St.     Boston, MA 02210     Attn: Emily Babalas  

 

 

[Signature Page to Warrant Transfer Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

Colony Bankcorp, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Hester     

 

 

Name:

Terry Hester

 

 

Title:

Executive Vice President

 

 

 

[Signature Page to Warrant Transfer Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Schedule I

 

Seller

Number of
Warrants Being Sold

Aggregate Purchase Price

Bay Pond Partners, L.P.

44154

$280,377.90

Bay Pond Investors USB, LLC

38775

$246,221.25

Ithan Creek Investors USB, LLC

143408

$910,640.80

Ithan Creek Investors II USB, LLC 7,301 $46,361.35

Wolf Creek Partners, L.P.

52586

$333,921.10

Wolf Creek Investors USB, LLC

213776

$1,357,477.60

 

 

[Signature Page to Warrant Transfer Agreement]

 